DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Response to Amendment
The Amendment filed on 8/3/2022 has been entered. Claims 1, 3-9, 11 and 13 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap, Fung Ling; Zhang, Yong, “Protein Micropatterning Using Surfaces Modified by Self-Assembled Polystyrene Microspheres” Langmuir. 2005, 21(12), 5233-5236, hereinafter Yap in view of United States Application Publication No. 2009/0186777, hereinafter Lee.
Regarding claim 1, Yap teaches a medical analysis device (scheme 1) for capturing cancer cells or stem cells (intended use MPEP § 2114 (II)), comprising a well portion (scheme 1 and abstract) capable of containing a biological sample introduced therein, wherein the well portion has an exposed hydrophilic silane compound layer formed at least partly on an inner surface thereof (page 5234, column 1, paragraphs 2-3 and scheme 1, there is a layer which is part of the inner wall surface), the hydrophilic silane compound is a compound represented by the following formula (I): 

    PNG
    media_image1.png
    49
    421
    media_image1.png
    Greyscale

wherein R11 represents a monovalent hydrocarbon group; R12 and R13 are the same or different and each represent a divalent hydrocarbon group; each X11 independently represents an alkoxy group; each X12 independently represents a monovalent hydrocarbon group or a halogen group; m represents 1 to 50; and n represents 0 to 3 (page 5234, column 1, paragraph 2, 2-[Methyoxy(polyethylenoxy)propyl] trimethoxysilane).
While Yap does not address the hydrophilic silane compound layer has the ability to bind cancer cells or stem cells contained in a biological sample introduced into the well portion, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same structure and chemical compound has been disclosed. Absent persuasive evidence that the structure and chemical compound are different, the prior art is considered to have the same properties with respect to the ability to bind cancer or stem cells as that is claimed. MPEP § 2112.01 (I-IV).
Yap fails to teach the well portion is formed from at least one selected from the group consisting of a transparent resin, borosilicate glass and soda-lime glass.
Lee teaches a biochip with wells with a rigid substrate that is made from either silicon or soda lime glass and the soda lime glass would allow for the detection of a fluorescent material (Lee, paragraph [0041]).
Examiner further finds that the prior art contained a device/method/product (i.e., the well portion formed from soda lime glass) which differed from the claimed device by the substitution of component(s) (i.e., the well portion formed from silicon) with other component(s) (i.e., the well portion formed from soda lime glass), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., silicon with soda lime glass), and the results of the substitution (i.e., supporting the well portion) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the well portion made from silicon of reference Yap with the well portion formed from soda lime glass of reference Lee, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized soda lime glass as the well portion because it would allow for the detection of a fluorescent material (Lee, paragraph [0041]).
Regarding claim 3, Yap teaches wherein the silane compound of formula (I) is a compound represented by the following formula (I-1): 

    PNG
    media_image2.png
    49
    488
    media_image2.png
    Greyscale

wherein R21 represents a methyl group or an ethyl group; each X11 independently represents an alkoxy group; each X12 independently represents a monovalent hydrocarbon group or a halogen group; p represents 1 to 8; m represents 1 to 50; n represents 0 to 3; and k represents 1 to 20 (page 5234, column 1, paragraph 2, 2-[Methyoxy(polyethylenoxy)propyl] trimethoxysilane).
Regarding claim 11, Yap and Lee teach all limitations of claim 1; however, Yap and Lee are silent as to the thickness of the hydrophilic silane layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum thickness of the hydrophilic silane layer to a range of 1-30 nm which would allow the desired functionality of the layer while minimizing the layer for costs (MPEP § 2144.05 (II)).  

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Lee as applied to claim 1 above, and further in view of WO 2003/091392, hereinafter Matson.
Regarding claim 4, Yap and Lee teach all limitations of claim 1; however, Yap and Lee fail to teach he hydrophilic silane compound layer has fibronectin adsorbed thereto.
Matson teaches wherein the hydrophilic silane compound layer has fibronectin adsorbed thereto so that areas can be used to immobilize cell growth factors or stabilizing agents (Matson, page 15, lines 25-28 and page 19, lines 24-25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have absorbed fibronectin to the hydrophobic silane because it would be used to immobilize cell growth factors or stabilizing agents (Matson, page 15, lines 25-28 and page 19, lines 24-25). 
Regarding claim 13, Yap, Lee and Matson teach all limitations of claim 4; however, they are silent as to the thickness of the hydrophilic silane layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum thickness of the hydrophilic silane layer to a range of 1-30 nm which would allow the desired functionality of the layer while minimizing the layer for costs (MPEP § 2144.05 (II)).  
.
Claim 13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Yap, Lee and Matson as applied to claim 4 above, and further in view of United States Application Publication No. 2003/0148401, hereinafter Agrawal.
Regarding claim 13, Yap, Lee and Matson are silent with regards to specific thickness for the hydrophilic silane layer, therefore, it would have been necessary and thus obvious to look to the prior art for conventional thicknesses. Agrawal provides this conventional teaching showing that it is known in the art to use a thickness below 10 nm. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the hydrophilic silane 1-30 nm motivated by the expectation of successfully practicing the invention of Agrawal.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 8/3/2022, with respect to the rejection(s) of claim(s) 1 and 3 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yap and Lee.
Regarding applicant’s argument that Yap does not teach a transparent resin or glass since the silicon wafer substrate is required for photolithographic etching techniques and since there is not basis at all to have a transparent microwell is not found persuasive. Firstly, a silicon wafer is not required for photolithographic etching techniques and transparent glass substrate can be used for photo etching process as described in paragraph [0041] of Lee. Additionally, other techniques of fabricating the wells in a glass substrate can be utilized to achieve the same structure as is described in Yap, photolithographic etching is not required to form the structure in Yap and other techniques can be utilized. Secondly, there does not need to be a basis to have a transparent microwell in order for the modification of Yap to have a soda lime glass substrate. The fact that the substrate is transparent does not mean that has to be the reason to utilize a glass substrate. Furthermore, as described in Lee, “a transparent glass substrate can be used for detection of a fluorescent material because of its transparency to visible rays and/or UV rays.”
Regarding applicant’s argument that Yap also fails to teach a well which has an exposed hydrophilic silane compound layer formed at least partly on an inner surface thereof is not found persuasive. The hydrophilic silane layer is the uppermost layer of the device, as is shown below. As there is a thickness to the hydrophilic silane layer, there is a portion of the sidewall of the well which is also formed from the hydrophilic silane layer. As there is a portion of the sidewall which is formed by the hydrophilic silane layer, there is a portion of the well which has an exposed hydrophilic silane compound layer formed at least partly on an inner surface thereof. The claim does not specify what portion of the well has the hydrophilic silane layer, nor does the claim specify how much of a layer is present of the hydrophilic silane. The hydrophilic silane layer is on the top of the substrate, as applicant points out, but as also detailed above, there is a portion which is part of the sidewall of the well and as such, Yap therefore teaches this portion of the claim.

    PNG
    media_image3.png
    301
    538
    media_image3.png
    Greyscale

	Regarding applicant’s argument that Yap fails to disclose or suggest employment of a hydrophilic silane compound layer that has the ability to bind cancer cells or stem cells contained in a biological sample is not found persuasive. While Yap does not address the hydrophilic silane compound layer has the ability to bind cancer cells or stem cells contained in a biological sample introduced into the well portion, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same structure and chemical compound has been disclosed. Absent persuasive evidence that the structure and chemical compound are different, the prior art is considered to have the same properties with respect to the ability to bind cancer or stem cells as that is claimed. MPEP § 2112.01 (I-IV). Applicant further argues that Yap teaches the PEG-modified silicon wafer cannot absorb proteins, however, this is not what Yap says. Yap states “The PEG modified regions between the microwells had resisted protein adsorption” (Yap, page 5235, left column, last full paragraph). Yap is therefore showing that the surface resisted protein adsorption not that the surface cannot absorb proteins, as such the surface of Yap could still have some protein adsorption on the surface to some extent. Additionally, the claim discusses the ability to bind cancer cells or stem cells to the surface, which Yap makes no discussion about and is instead discussing proteins. The claim states the ability to bind cancer cells or stem cells and not that the surface is actually binding, so as long as the surface would be capable of binding cancer cells or stem cells to any extent, the prior art would render the claim as obvious. Lastly, the claim does not state how the cancer cells or stem cells are capable of binding to the hydrophilic silane compound layer and therefore, a glue or some other type of adhesive could be added to cancer or stem cells which would allow the cancer or stem cells to bind to the hydrophilic silane compound layer. As there is no discussion of the binding of cancer cells or stem cells to the hydrophilic silane layer of Yap, it is determined that the compounds described in Yap (which have the same structure as that is claimed) would have the same properties as is currently claimed and therefore would render the claim as obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796